IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE ESTATE OF:                         No. 84246
                     MARTIN JEFFREY KING, A/K/A
                     JEFFREY KING, DECEASED.

                     PAUL DANIEL KING,                                            FILED
                     Appellant,
                     vs.                                                          MAR 2 4 2022
                     CRAIG HOFMAN; HOF'S HUT                                   ELIZASEM A. BROWN
                                                                             CLERK SU REM COURT
                     RESTAURANTS, INC.; ALFRED                               BY

                     SAMUEL KING; ALFRED S. KING;
                     AND JANET L. KING,
                     Res ondents.

                                          ORDER DISMISSING APPEAL

                                 This appeal was docketed on February 16, 2022, without
                     payment of the requisite filing fee. See NRAP 3(e). That same day, this
                     court issued a notice directing appellant to pay the required filing fee or
                     demonstrate compliance with NRAP 24 within 14 days. The notice advised
                     that failure to comply would result in the dismissal of this appeal. To date,
                     appellant has not paid the filing fee or otherwise responded to this court's
                     notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                 It is so ORDERED.



                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETH A. BROWN




                     cc:   Hon. Gloria Sturman, District Judge
                           Paul Daniel King
 SUPREME COURT
      Of                   Marquis Aurbach Coffing
    NEVADA
                           Eighth District Court Clerk
CLERK'S ORDER

 (0) 1'047 ollippa
                                                                                       02-2 - 09A   o